DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the second control circuit" in Pg. 4, Lns. 9-10.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,138,706 A Melo et al. in view of US 7,464,044 B2 Conrad et al. and in further view of US 4,587,481 A Lischke et al.

Regarding claim 1 Lischke teaches a testing system for testing a computing device (Lischke Abstract, testing system for a computing device), the system comprising: a testing circuit board removably connected to the keyboard circuit board and having input pins, output pins, and an array of electrical switches mounted thereto, the number of input pins exceeding the number of output pins, the testing circuit board being customized such that predetermined arrangements of electrical switches correspond to predetermined keys of the computing device, the electrical switches comprising transistors (Lischke Col. 2, Lns. 45-58, the test circuit board contains electrical switches, and those switches are matched to a testing point P; the testing point may be predetermined keys); a first control circuit coupled to the array of electrical switches and configured to control operation thereof, the first control circuit comprising a microcontroller configured to trigger the predetermined arrangements of electrical switches (Lischke Col. 3, Lns. 59-65, the electrical switches are controlled by line decoders); wherein the number of electrical switches exceeds the number of output pins and an arrangement of at least one electrical switch corresponds to each output pin in a predetermined manner (Lischke Col. 2, Lns. 45-58, the test circuit board contains electrical switches, and those switches are matched to a testing point P, two switches are assigned per point); wherein the testing system utilizes multiplexing to send at least some signals from the electrical switches through the corresponding output pins to the keyboard circuit board to the POS computing device (Lischke Col. 1, Lns. 46-62, the electrical switches may send signals to a multitude of outputs, this is the basis for how multiplexing sends signals and is taught by Lischke). Lischke fails to explicitly disclose a point of sales (POS) testing of a POS computing device; a keyboard circuit board for a POS keyboard coupled to the POS computing device, the keyboard circuit board configured to receive signals upon actuation of one or more of a plurality of keys of the POS keyboard and send the signals to the POS computing device to cause the POS computing device to perform corresponding operations; and a control circuit coupled to the first control circuit and configured to execute a testing program, wherein execution of the testing program is configured to cause the first control circuit to selectively activate one or more of the electrical switches in accordance with a testing routine to output electrical signals to the keyboard circuit board which simulates actuation of individual ones of the plurality of keys without actual actuation of the plurality of keys such that the keyboard circuit board outputs signaling to the POS computing device to perform the corresponding operations. Conrad is in the field of testing POS systems (Conrad Col. 4, Lns 1-14, testing POS computers) and teaches a point of sales (POS) testing of a POS computing device (Conrad Col. 4, Lns 1-14, testing POS computers). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computing device of Lischke with the POS computing system of Conrad. The motivation for doing so would be to constantly updating existing POS computer systems, while maintaining their location within store, to reduce the cost of transporting POS systems to a lab for testing (Conrad, Col. 1-2). Melo is in the field of control circuit testing (Melo Col. 5, Lns. 22-32, the control logic circuit board is connected to peripherals) and teaches a keyboard circuit board for a POS keyboard coupled to the POS computing device, the keyboard circuit board configured to receive signals upon actuation of one or more of a plurality of keys of the POS keyboard and send the signals to the POS computing device to cause the POS computing device to perform corresponding operations  (Melo Col. 5, Lns. 10-21, enhancing the system which channel select bus may connect a POS unit, to a microchannel connectors, to individual adapters to individually connect peripheral devices; a circuit board being customized to match electrical switches to predetermined keys of a keyboard are a mere design choice, the fact Melo connects multiple circuit boards to test keyboard strokes may be easily adapted by making specific circuit boards); and a control circuit coupled to the first control circuit and configured to execute a testing program, wherein execution of the testing program is configured to cause the first control circuit to selectively activate one or more of the electrical switches in accordance with a testing routine to output electrical signals to the keyboard circuit board which simulates actuation of individual ones of the plurality of keys without actual actuation of the plurality of keys such that the keyboard circuit board outputs signaling to the POS computing device to perform the corresponding operations (Melo Col. 4, Lns. 35-52, the circuit boards are in series, including a control logic circuit; Col. 4, Lns. 53-63, peripheral devices include keyboards; Col. 4, Lns. 64-68, the circuit boards are programmable for control of the testing). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computer system of Lischke with the keyboard circuit and programmable testing of the control circuit of Melo. The motivation for doing so would be to provide a computing system with the ability to add peripheral devices, such as keyboards, and to test the peripheral devices for their interaction with the computing device (Melo Col. 4, Lns. 35-64).
. 
Regarding claim 2, modified Lischke teaches the system of claim 1, wherein a number of the plurality of electrical switches and a number of the plurality of keys have a 1:1 ratio (Lischke Col. 2, Lns. 27-37, the electrical switches are arranged to test using microinterconnections through desired point P).

Regarding claim 4, modified Lischke teaches the system of claim 1, wherein the first control circuit is mounted to the testing circuit board (Lischke Col. 2, Lns. 45-58, the test circuit board contains electrical switches, and those switches are matched to a testing point P; the testing point may be predetermined keys ; Col. 3, Lns. 59-65, the electrical switches are controlled by line decoders; Lischke teaches both the first control circuit and testing circuit board, the act of mounting the two circuit boards together would not alter the use of the circuit boards and are simply a design choice).

Regarding claim 8, modified Lischke teaches the system of claim 1, wherein the output pins of the testing circuit board are configured to couple to the proprietary input pins (Lischke Col. 2, Lns. 27-36, the testing circuit board contains microinterconnections that allow for different circuit boards to connect). Lischke fails to explicitly disclose the keyboard circuit board comprises a proprietary input. Melo teaches the keyboard circuit board comprises a proprietary input (Melo Col. 4, Lns. 35-50, the bus connectors include microchannels to connect peripheral devices). It would have been obvious that the testing circuit board would be configured to match the keyboard circuit board, and the amount of pins would match. The “proprietary” amount of pins does not alter the ability for two circuit boards to connect, and altering the amount of pins would be a simple design choice. The motivation for connecting the two circuit boards would be to add peripheral devices, such as keyboards, and to test the peripheral devices for their interaction with the computing device (Melo Col. 4, Lns. 35-64).

Regarding claim 12, Lischke teaches a method for testing a system including a computing device (Lischke Abstract, testing system for a computing device), the method comprising: running a testing program on a first control circuit; operating a second control circuit connected to the first control circuit in accordance with the testing program to selectively activate one or more electrical switches of an array of electrical switches mounted to a testing circuit board in accordance with a testing routine, the testing circuit board having input pins and output pins, the number of input pins exceeding the number of output pins, the testing circuit board being customized such that predetermined arrangements of electrical switches correspond to predetermined keys of the POS keyboard, the electrical switches comprising transistors (Lischke Col. 2, Lns. 45-58, the test circuit board contains electrical switches, and those switches are matched to a testing point P; the testing point may be predetermined keys);4Application No. 15/883,235 AMENDMENT filed October 7, 2020 NON-FINAL OFFICE ACTION mailed July 8, 2020the second control circuit comprising a microcontroller configured to trigger the predetermined arrangements of electrical switches (Lischke Col. 3, Lns. 59-65, the electrical switches are controlled by line decoders); the number of electrical switches exceeding the number of output pins and an arrangement of at least one electrical switch corresponding to each output pin in a predetermined manner (Lischke Col. 2, Lns. 45-58, the test circuit board contains electrical switches, and those switches are matched to a testing point P, two switches are assigned per point); utilizing multiplexing to send at least some signals from the electrical switches through the corresponding output pins to the keyboard circuit board to the computing device (Lischke Col. 1, Lns. 46-62, the electrical switches may send signals to a multitude of outputs, this is the basis for how multiplexing sends signals and is taught by Lischke). Lischke fails to explicitly disclose testing a point-of-sale (POS) system including a POS computing device; a POS keyboard coupled to the POS computing device, the POS keyboard having a plurality of keys and a keyboard circuit board configured to receive signals upon actuation of one or more of the plurality of keys and send the signals to the POS computing device to cause the POS computing device to perform corresponding operations; sending electrical signals from the one or more electrical switches to the keyboard circuit board connected to the testing circuit board in response to receiving the signals from the second control circuit, the electrical signals configured to simulate actuation of individual ones of the plurality of keys without actual actuation thereof; and sending signaling from the keyboard circuit board to the POS computing device to perform the corresponding operations in response to receiving the electrical signals from the one or more electrical switches. Conrad teaches testing a point-of-sale (POS) system including a POS computing device (Conrad Col. 4, Lns 1-14, testing POS computers). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computing device of Lischke with the POS computing system of Conrad. The motivation for doing so would be to constantly updating existing POS computer systems, while maintaining their location within store, to reduce the cost of transporting POS systems to a lab for testing (Conrad, Col. 1-2). Melo teaches  a POS keyboard coupled to the POS computing device, the POS keyboard having a plurality of keys and a keyboard circuit board configured to receive signals upon actuation of one or more of the plurality of keys and send the signals to the POS computing device to cause the POS computing device to perform corresponding operations (Melo Col. 5, Lns. 22-32, the control logic circuit board is connected to peripherals); sending electrical signals from the one or more electrical switches to the keyboard circuit board connected to the testing circuit board in response to receiving the signals from the second control circuit, the electrical signals configured to simulate actuation of individual ones of the plurality of keys without actual actuation thereof (Melo Col. 5, Lns. 10-21, enhancing the system which channel select bus may connect a POS unit, to a microchannel connectors, to individual adapters to individually connect peripheral devices; a circuit board being customized to match electrical switches to predetermined keys of a keyboard are a mere design choice, the fact Melo connects multiple circuit boards to test keyboard strokes may be easily adapted by making specific circuit boards); and sending signaling from the keyboard circuit board to the POS computing device to perform the corresponding operations in response to receiving the electrical signals from the one or more electrical switches (Melo Col. 4, Lns. 35-52, the circuit boards are in series, including a control logic circuit; Col. 4, Lns. 53-63, peripheral devices include keyboards; Col. 4, Lns. 64-68, the circuit boards are programmable for control of the testing). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computer system of Lischke with the keyboard circuit and programmable testing of the control circuit of Melo. The motivation for doing so would be to provide a computing system with the ability to add peripheral devices, such as keyboards, and to test the peripheral devices for their interaction with the computing device (Melo Col. 4, Lns. 35-64).

Regarding claim 13, modified Lischke teaches the method of claim 12, wherein operating the second control circuit to selectively activate the one or more electrical switches comprises operating the second control circuit to activate individual electrical switches of the array of electrical switches, each individual electrical switch corresponding to one of the plurality of keys (Lischke Col. 2, Lns. 27-37, the electrical switches are arranged to test using microinterconnections through desired point P).

Regarding claim 15, modified Lischke teaches the method of claim 12, wherein activating the one or more electrical switches comprises sending signals through input pins mounted to the testing circuit board (Lischke Col. 2, Lns. 45-58, the test circuit board contains electrical switches, and those switches are matched to a testing point P; the testing point may be predetermined keys ; Col. 3, Lns. 59-65, the electrical switches are controlled by line decoders; Lischke teaches both the first control circuit and testing circuit board, the act of mounting the two circuit boards together would not alter the use of the circuit boards and are simply a design choice); and wherein sending electrical signals from the one or more electrical switches to the keyboard circuit board comprises sending the electrical signals through the output pins mounted to the testing circuit board (Lischke Col. 2, Lns. 27-36, the testing circuit board contains microinterconnections that allow for different circuit boards to connect). Lischke fails to explicitly disclose the keyboard circuit board sending the electrical signals through the output pins. Melo teaches the keyboard circuit board sending the electrical signals through the output pins (Melo Col. 4, Lns. 35-50, the bus connectors include microchannels to connect peripheral devices). It would have been obvious that the testing circuit board would be configured to match the keyboard circuit board, and capable of sending signals through the electrical switches. The motivation for connecting the two circuit boards would be to add peripheral devices, such as keyboards, and to test the peripheral devices for their interaction with the computing device (Melo Col. 4, Lns. 35-64).

Claims 9-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,138,706 A Melo et al. in view of US 7,464,044 B2 Conrad et al. and in further view of US 4,587,481 A Lischke et al. and US 2010/0268994 A1 Chang.

Regarding claim 9, modified Lischke teaches the system of claim 1. Lieschke fails to explicitly disclose further comprising a verification assembly configured to monitor the operation of the POS computing device to confirm that the simulated actuation of the individual ones of the plurality of keys caused the POS computing device to perform the corresponding operations.  Chang is in the field of testing systems (Chang Abstract, automatic keyboard testing system) and teaches further comprising a verification assembly configured to monitor the operation of the POS computing device to confirm that the simulated actuation of the individual ones of the plurality of keys caused the POS computing device to perform the corresponding operations (Chang Para. [0045] the testing script may determine is the key scanning code is accurate, an error message is displayed when an erroneous code is used). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computer system of Lischke with the verification assembly of Chang. The motivation for doing so would be to accurately test the keys of a keyboard, without the need for human interaction that leads to error (Chang Para. [0008] previous drawbacks include time-consuming and labor intensive methods, the new system automatically tests and watches for errors).

Regarding claim 10, modified Lischke teaches the system of claim 9. Lischke fails to explicitly disclose wherein the verification assembly comprises: 3Application No. 15/883,235 AMENDMENT filed October 7, 2020 NON-FINAL OFFICE ACTION mailed July 8, 2020a monitor coupled to the POS computing device; an electronic imager oriented to capture video or images of a display on the monitor; and a third control circuit configured to compare the video or images of the display on the monitor with video or images of expected displays stored in a storage device; wherein the third control circuit is configured to compare the display on the monitor after each of the corresponding operations to the expected displays.  Chang teaches wherein the verification assembly comprises: 3Application No. 15/883,235 AMENDMENT filed October 7, 2020 NON-FINAL OFFICE ACTION mailed July 8, 2020a monitor coupled to the POS computing device (Chang Para. [0023] computer is connected with a monitor, testing interface is shown on the monitor); an electronic imager oriented to capture video or images of a display on the monitor (Chang Fig. 6A-6D, display shows testing, and may record information; Para. [0041] testing may be stored); and a third control circuit configured to compare the video or images of the display on the monitor with video or images of expected displays stored in a storage device (Chang Para. [0044-0046] comparing normal actions to those tested, and displaying whether the test passes or fails); wherein the third control circuit is configured to compare the display on the monitor after each of the corresponding operations to the expected displays (Chang Para. [0034] testing interface shown on the monitor; Para. [0042] Figs. 6A-6D, schematic illustration of the interfaces). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computer system of Lischke with the monitor assembly of Chang. The motivation for doing so would be to accurately test the keys of a keyboard, without the need for human interaction that leads to error (Chang Para. [0008] previous drawbacks include time-consuming and labor intensive methods, the new system automatically tests and watches for errors).

Regarding claim 11, modified Lischke teaches the system of claim 1. Lischke fails to explicitly disclose wherein the testing program executes a plurality of routines, each of the plurality of routines configured to output a series of signals to the second control circuit, the series of signals corresponding to multiple key manipulations of the plurality of keys of the POS keyboard and/or user actions of the POS computing device such that the POS computing device performs a given function.  Chang teaches wherein the testing program executes a plurality of routines, each of the plurality of routines configured to output a series of signals to the second control circuit, the series of signals corresponding to multiple key manipulations of the plurality of keys of the POS keyboard and/or user actions of the POS computing device such that the POS computing device performs a given function (Chang Para. [0003] keys may be programmed; Para. [0037] automatic testing script). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lischke with the plurality of routines as taught by Chang. The motivation for doing so would be to accurately test the keys of a keyboard, without the need for human interaction that leads to error (Chang Para. [0008] previous drawbacks include time-consuming and labor intensive methods, the new system automatically tests and watches for errors).

Regarding claim 17, modified Lischke teaches the method of claim 12. Lischke fails to explicitly disclose further comprising monitoring the operation of the POS computing device with a verification assembly to confirm that the simulated actuation of the individual ones of the plurality of keys caused the POS computing device to perform the corresponding operations.  Chang teaches further comprising monitoring the operation of the POS computing device with a verification assembly to confirm that the simulated actuation of the individual ones of the plurality of keys caused the POS computing device to perform the corresponding operations (Chang Para. [0045] the testing script may determine is the key scanning code is accurate, an error message is displayed when an erroneous code is used). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computer system of Lischke with the verification assembly of Chang. The motivation for doing so would be to accurately test the keys of a keyboard, without the need for human interaction that leads to error (Chang Para. [0008] previous drawbacks include time-consuming and labor intensive methods, the new system automatically tests and watches for errors).


Regarding claim 18, modified Lischke teaches the method of claim 17. Lischke fails to explicitly disclose further comprising: coupling a monitor to the POS computing device; orienting an electronic imager to capture video or images of a display on the monitor; and by a third control circuit, comparing the video or images of the display on the monitor with video or images of expected displays stored in a storage device; wherein the third control circuit is configured to compare the display on the monitor after each of the corresponding operations to the expected displays.  Chang teaches further comprising: coupling a monitor to the POS computing device (Chang Para. [0023] computer is connected with a monitor, testing interface is shown on the monitor); orienting an electronic imager to capture video or images of a display on the monitor (Chang Fig. 6A-6D, display shows testing, and may record information; Para. [0041] testing may be stored); and by a third control circuit, comparing the video or images of the display on the monitor with video or images of expected displays stored in a storage device (Chang Para. [0044-0046] comparing normal actions to those tested, and displaying whether the test passes or fails); wherein the third control circuit is configured to compare the display on the monitor after each of the corresponding operations to the expected displays (Chang Para. [0034] testing interface shown on the monitor; Para. [0042] Figs. 6A-6D, schematic illustration of the interfaces). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computer system of Lischke with the monitor assembly of Chang. The motivation for doing so would be to accurately test the keys of a keyboard, without the need for human interaction that leads to error (Chang Para. [0008] previous drawbacks include time-consuming and labor intensive methods, the new system automatically tests and watches for errors).

Regarding claim 19, modified Lischke teaches the method of claim 12. Lischke fails to explicitly disclose wherein running the testing program comprises executing a plurality of routines, each of the plurality of routines configured to output a series of signals to the second control circuit, the series of signals corresponding to multiple key manipulations of the plurality of keys of the POS keyboard and/or user actions of the POS computing device such that the POS computing device performs a given function.  Chang teaches wherein running the testing program comprises executing a plurality of routines, each of the plurality of routines configured to output a series of signals to the second control circuit, the series of signals corresponding to multiple key manipulations of the plurality of keys of the POS keyboard and/or user actions of the POS computing device such that the POS computing device performs a given function (Chang Para. [0003] keys may be programmed; Para. [0037] automatic testing script). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lischke with the plurality of routines as taught by Chang. The motivation for doing so would be to accurately test the keys of a keyboard, without the need for human interaction that leads to error (Chang Para. [0008] previous drawbacks include time-consuming and labor intensive methods, the new system automatically tests and watches for errors).

Regarding claim 20, modified Lischke teaches the system of claim 9. Lischke fails to explicitly disclose wherein the verification assembly comprises: a screen capture of images or video output during the testing routine; and a third control circuit configured to compare the video or images output during the testing routine with video or images of expected output stored in a storage device; 6Application No. 15/883,235 AMENDMENT filed October 7, 2020 NON-FINAL OFFICE ACTION mailed July 8, 2020wherein the third control circuit is configured to compare the video or images output during the testing routine after each of the corresponding operations to the video or images of expected output.  Chang teaches wherein the verification assembly comprises: a screen capture of images or video output during the testing routine (Chang Fig. 6A-6D, display shows testing, and may record information; Para. [0041] testing may be stored); and a third control circuit configured to compare the video or images output during the testing routine with video or images of expected output stored in a storage device (Chang Para. [0044-0046] comparing normal actions to those tested, and displaying whether the test passes or fails); 6Application No. 15/883,235 AMENDMENT filed October 7, 2020 NON-FINAL OFFICE ACTION mailed July 8, 2020wherein the third control circuit is configured to compare the video or images output during the testing routine after each of the corresponding operations to the video or images of expected output (Chang Para. [0034] testing interface shown on the monitor; Para. [0042] Figs. 6A-6D, schematic illustration of the interfaces). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computer system of Lischke with the monitor assembly of Chang. The motivation for doing so would be to accurately test the keys of a keyboard, without the need for human interaction that leads to error (Chang Para. [0008] previous drawbacks include time-consuming and labor intensive methods, the new system automatically tests and watches for errors).
 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,138,706 A Melo et al. in view of US 7,464,044 B2 Conrad et al. and in further view of US 4,587,481 A Lischke et al. and US 2002/0178400 A1 Venkataraman.

Regarding claim 21, modified Lischke teaches the system of claim 1. Lischke fails to explicitly disclose further comprising: a payment interface coupled to the POS computing device; and a robot configured to enter credit or debit card information, a personal identification number, or a signature at the payment interface. Venkataraman is in the field of testing a POS device (Venkataraman Abstract, system for testing an application running on a POS terminal) and teaches further comprising: a payment interface coupled to the POS computing device; and a robot configured to enter credit or debit card information, a personal identification number, or a signature at the payment interface (Venkataraman Para. [0037] Fig. 1 shows a system for testing a POS terminal, merchants capture purchaser details from credit cards). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the testing system of Lischke with the POS system with credits/debit capture devices of Venkataraman. The motivation for doing so would be to test the keystrokes to enable all functions of the POS device are properly working before any real-time transactions occur, which will help prevent delays in check-out and maintain inventory accuracy (Venkataraman Para. [0002-0005] POS terminal are EDC terminals that a merchant uses at the time and place of a transaction capture purchaser information from credit cards). 

Response to Arguments
Applicant’s arguments, see Pg. 10, filed 10/07/2020, with respect to the rejection(s) of claim(s) 1 and 12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lischke, Conrad and Melo. Chang teach testing, but the use of thimbles does not adequately teach the method or system of using electronic switches to actuate keys. Overall, the claims are directed to a series of circuit boards, and those circuit boards emulate keyboard strokes associated with POS systems. Pins on circuit boards do not indicate an inventive concept, as the amount of pins on a circuit board may be easily changed and part of a design choice. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2005/0166105 A1 Warren is able to teach how an individual electrical switch may be used as a multiplexer, but is not able to teach the use as a keyboard circuit, or a specific keyboard testing circuit, and a control circuit for the claimed invention. The combination of the thimbles of Chang with the circuit board of Warren would be completely over hauling Chang, and therefore does not provide a modification to overcome the amended claims.

“Create External Buttons for Your Keyboard” DIY Hacks and How Tos, Instructables, April 28, 2014. <https://www.instructables.com/Create-External-Buttons-For-Your-Keyboard/> The instructables tutorial is able to teach how a person may use an external switch to activate a specific switch on a keyboard, but are unable to teach a high level account of how the electrical switch may be connected to a control circuit, and that the electrical switch comprises a specific amount of pints to connect the circuit boards together. The NPL is able to show the ability to control keyboards remotely, but contains no detailed information to explicitly teach the claimed invention.

“Quick and Easy USB Keyboard Input” Nuts & Volts Magazine, November 2013, <https://www.nutsvolts.com/magazine/article/november2013_Pippin> The NPL is able to teach a more specific keyboard circuit. But fails to teach the keyboard attached to a POS terminal, or that the keyboard is connected to a testing circuit, the keyboard circuit is directly connected to a control circuit to remotely perform keystrokes. Therefore the NPL is able to teach controlling keyboard, but not the testing or POS terminal aspects.

“Turn your ProMicro into a USB Keyboard/Mouse” SparkFun, January 31, 2012, <https://www.sparkfun.com/tutorials/337>  The NPL is able to teach using a circuit board as a keyboard, this is not able to teach the control of this circuit from an outside circuit, or that the control circuit send signals to a testing circuit before being sent to a keyboard for the testing of POS terminals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687